Digitally signed by
                                                                               Reporter of Decisions
                              Illinois Official Reports                        Reason: I attest to the
                                                                               accuracy and integrity
                                                                               of this document
                                     Appellate Court                           Date: 2017.01.09
                                                                               10:06:06 -06'00'




                  In re Application for a Tax Deed, 2016 IL App (5th) 150517



Appellate Court          In re APPLICATION FOR A TAX DEED (Opal Castleman,
Caption                  Petitioner; Jerry Jean, Stewart Producers, Inc., Washington County
                         Clerk, Evelyn M. Fair, Unknown Owners or Parties Interested, and
                         Non-Record Claimants, Respondents; SI Resources, LLC, Section
                         2-1203 Petitioner-Appellant; William Groome, Intervenor-Appellee).



District & No.           Fifth District
                         Docket No. 5-15-0517



Rule 23 order filed      October 13, 2016
Motion to publish
granted                  November 22, 2016
Opinion filed            November 22, 2016


Decision Under           Appeal from the Circuit Court of Washington County, No. 14-TX-11;
Review                   the Hon. Daniel J. Emge, Judge, presiding.



Judgment                 Appeal dismissed.



Counsel on               Mindy S. Salyer, Amanda L. Moressi, and Brittney B. Rykovich, of
Appeal                   Salyer Law Offices, LLC, of Chicago, for appellant.

                         Paul T. Slocomb, of Hoffman & Slocomb, LLC, of St. Louis,
                         Missouri, for appellee.
     Panel                    JUSTICE MOORE delivered the judgment of the court, with opinion.
                              Presiding Justice Schwarm and Justice Goldenhersh concurred in the
                              judgment and opinion.


                                               OPINION

¶1         SI Resources, LLC, appeals the November 16, 2015, order of the circuit court of
       Washington County which granted the intervenor, William Groome’s, motion to dismiss
       pursuant to section 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619 (West
       2014)), SI Resources’ petition to vacate pursuant to section 2-1203 of the Code (735 ILCS
       5/2-1203 (West 2014)), the circuit court’s previous order directing the issuance of a tax deed to
       the petitioner, Opal Castleman. For the following reasons, we dismiss this appeal for a lack of
       jurisdiction.

¶2                                                 FACTS
¶3         On September 19, 2014, Castleman filed a pro se petition for tax deed in the circuit court of
       Washington County, naming the following respondents: Jerry Jean, Stewart Producers, Inc.,
       Washington County Clerk, Evelyn M. Fair, unknown owners or interested parties, and
       non-record claimants. The petition alleged that Castleman had purchased the delinquent real
       estate taxes with respect to all oil, gas, and other mineral rights related to parcel
       No. 07-72-23-000-052-00, located in Washington County. According to the petition and the
       attachments thereto, the redemption period for these mineral rights expired on February 25,
       2015. The circuit court issued an order directing the issuance of the tax deed on March 4, 2015.
¶4         On April 2, 2015, SI Resources filed a petition, pursuant to section 2-1203 of the Code
       (735 ILCS 5/2-1203 (West 2014)), to vacate the March 4, 2015, order directing the issuance of
       a tax deed. According to the petition and exhibits attached thereto, SI Resources purchased the
       mineral rights to the subject real estate from Jean via quit claim deed on March 27, 2015. The
       petition alleged that the order directing the issuance of a tax deed must be vacated because
       Castleman failed to strictly comply with the mandatory notice, service, and diligence
       requirements set forth in sections 22-5 through 22-40 of the Property Tax Code. 35 ILCS
       200/22-5 to 22-40 (West 2014).
¶5         On July 1, 2015, Groome filed a motion to intervene in the litigation, alleging that he
       obtained a quit claim deed to the mineral rights in the subject property from Castleman, and the
       circuit court granted the motion to intervene that same date. On September 10, 2015, Groome
       filed a motion, pursuant to section 2-619 of the Code (735 ILCS 5/2-619 (West 2014)), to
       dismiss SI Resources’ petition to vacate the order directing the issuance of a tax deed. On
       November 16, 2015, the circuit court entered an order granting the motion to dismiss. SI
       Resources filed a notice of appeal on November 24, 2015.

¶6                                           ANALYSIS
¶7        “As an appellate court, we have the duty to consider our jurisdiction to decide an appeal
       and to dismiss the appeal if we find that jurisdiction is lacking.” MidFirst Bank v. McNeal,
       2016 IL App (1st) 150465, ¶ 12. In this case, SI Resources was not a party to the proceedings

                                                   -2-
       resulting in the circuit court’s order directing the issuance of the tax deed on March 4, 2015,
       having no interest in the subject property during the pendency of those proceedings. On April
       2, 2015, without seeking leave to intervene using the procedures set forth in section 2-408 of
       the Code (735 ILCS 5/2-408 (West 2014)), SI Resources filed a postjudgment motion to vacate
       the order directing the issuance of the tax deed pursuant to section 2-1203 of the Code. 735
       ILCS 5/2-1203 (West 2014).1 Section 2-1203 provides that:
                “[i]n all cases tried without a jury, any party may, within 30 days after the entry of the
                judgment *** file a motion for a rehearing, or a retrial, or modification of the judgment
                or to vacate the judgment of for other relief.” (Emphasis added.) 735 ILCS 5/2-1203(a)
                (West 2014).
¶8         Illinois Supreme Court Rule 303 (eff. Jan. 1, 2015) requires that a notice of appeal must be
       filed within 30 days of a final order, unless a “timely posttrial motion directed against the
       judgment is filed.” Here, SI Resources filed a motion to vacate the judgment within 30 days.
       However, by its express terms, section 2-1203 applies only to parties and does not allow
       nonparties to move for postjudgment relief. MidFirst Bank, 2016 IL App (1st) 150465, ¶ 31.
       Accordingly, SI Resources’ section 2-1203 motion was a nullity and was not a proper
       postjudgment motion which would extend the time period for filing a notice of appeal to 30
       days after the order disposing of it. Id. Although SI Resources filed a notice of appeal within 30
       days of the dismissal of its section 2-1203 motion to vacate, its erroneous filing of the motion
       did not extend the 30-day time period for appealing the March 4, 2015, order directing the
       issuance of the tax deed. Id. No proper postjudgment motion having been filed, the order
       became final 30 days after it was entered. Id. Accordingly, the November 24, 2015, notice of
       appeal was untimely and does not vest this court with jurisdiction over this appeal. Id.

¶9                                          CONCLUSION
¶ 10       For the foregoing reasons, we dismiss this appeal for a lack of jurisdiction.

¶ 11       Appeal dismissed.




           1
            We note that although section 22-30 of the Property Tax Code (35 ILCS 200/22-30 (West 2014))
       provides that any person who has an ownership interest in the subject property may appear in the
       proceeding, it is section 2-408 of the Code (735 ILCS 5/2-408 (West 2014)) which provides the
       procedural basis for doing so. See In re Petition for Annexation of Unincorporated Territory to the
       Village of Palatine, 234 Ill. App. 3d 927, 929 (1992). Here, SI Resources never petitioned the circuit
       court to intervene. Additionally, leave to intervene must be sought during the pendency of the suit,
       rather than postjudgment. Id. at 931 (citing In re Estate of Reemts, 383 Ill. 447 (1943)).

                                                     -3-